547 S.E.2d 810 (2001)
George L. GAUNT, Barbara G. Fields, Center for Reproductive Medicine, P.A., Donald S. Horner, and Donald S. Horner, P.A.
v.
Donald E. PITTAWAY, Nancy O. Teaff, Jack L. Crain, Daniel B. Whitesides, Richard L. Wing, Carolyn B. Coulam, Morgan D. Gainor, Charles J. Gainor, Shelley J. Moore, Kevin C. Moore, and The Nalle Clinic.
No. 472P00-2.
Supreme Court of North Carolina.
April 5, 2001.
Gary V. Mauney, Winston-Salem, John S. Austin, Raleigh, for Gaunt, Center for Reproductive.
Michael G. Gibson, John Ong, Charlotte, for Donald E. Pittaway.
Lawrence J. Goldman, Charlotte, for Crain, Whitesides, Wing, Nalle.
Koy E. Dawkins, Monroe, for Coulam.
Prior report: 139 N.CApp. 778, 534 S.E.2d 660.

ORDER
Upon consideration of the petition filed by Plaintiffs (Gaunt and Center for Reproductive Medicine, P.A.) in this matter for a writ of certiorari to review the decisions of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of April 2001."